DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (“IDS”) filed on 05/31/2021 was reviewed and the listed references were noted.  

Drawings
The 10 page drawings have been considered and placed on record in the file.  

Status of Claims
Claims 19-31 are pending.  Claim 1-18 are canceled.

Claim Objections
Claim 19 is objected to because there is no subsection “b)” in the claim.
	Claim 27 is objected to because of the following informalities: no quotation mark is needed for “energy nodules”.  

Appropriate corrections are required.



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).  In order to expedite the processing/approval of the terminal disclaimer, Applicants may choose to file an electronic terminal disclaimer (eTerminal Disclaimer) by referring to the following website:
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 19-31 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of the U.S. Parent Nos. 10,909,426 and 11,023,784.  Although the conflicting claims are not identical, they are not patentably distinct from each other, because claim 19 of the instant application is generic to all that is recited in claims of the above-referenced parents.  The following chart compares Claim 19 of the instant application with Claim 1 of the parent U.S. Patent No. 10,909,426.  

Instant Application
U.S. Patent No. 10,909,426
19. A method for processing multi-dimensional data, comprising the steps of: 
a) acquiring one or more sets of multi-dimensional data by a main deep belief propagation network; determining one or more features of the acquired multi-dimensional data; 
c) determining a settled minimum error level associated with one or more of the one or more features of acquisition; 
d) employing a monitoring belief propagation network to determine whether the settled minimum error level is greater than a predetermined threshold; and 
e) autonomously training a new subnet to process the one or more determined features in accordance with the determination that the settled minimum error level associated with the one or more determined features is greater than the predetermined threshold.
19. A method for processing image data, comprising the steps of: 

a) acquiring one or more images by a main deep belief propagation network; 
b) determining a settled minimum error level associated with one or more determined features; 
c) employing a monitoring belief propagation network to determine whether the settled minimum error level is greater than a predetermined threshold; 
d) employing the monitoring belief propagation network to classify the type of confusion that is generating the settled minimum error level; and 
e) employing an appropriate specialized belief propagation network to process the one or more determined features in accordance with the determined classification of the type of confusion.



	As you will note, the difference in Claim 19 of the instant application is “multi-dimensional data”, which is broader than “image data”.


Instant Application
U.S. Patent No. 11,023,784
19. A method for processing multi-dimensional data, comprising the steps of: 
a) acquiring one or more sets of multi-dimensional data by a main deep belief propagation network; determining one or more features of the acquired multi-dimensional data; 
c) determining a settled minimum error level associated with one or more of the one or more features of acquisition; 
d) employing a monitoring belief propagation network to determine whether the settled minimum error level is greater than a predetermined threshold; and 
e) autonomously training a new subnet to process the one or more determined features in accordance with the determination that the settled minimum error level associated with the one or more determined features is greater than the predetermined threshold.
1. A method for processing multi-dimensional data, comprising the steps of 
a) acquiring one or more sets of multi-dimensional data by a main deep belief propagation network; determining one or more features of the acquired multi-dimensional data; 
c) determining a settled minimum error level associated with one or more of the one or more features of acquisition; 
d) employing a monitoring belief propagation network to determine whether the settled minimum error level is greater than a predetermined threshold; 
e) employing the monitoring belief propagation network to classify the type of confusion that is generating the settled minimum error level; and 
f) employing an appropriate specialist deep belief propagation network to process the one or more determined features in accordance with the determined classification of the type of confusion.




Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, Claim 27 recites the terms: "the step of extraction …” and “training one or more of the subnets …”.  There is insufficient antecedent basis for these terms in the claim.  




Allowable Subject Matter

Claims 19-31 are not rejected based on a prior art and would be allowed if the above-described rejections under 35 U.S.C. 112(b) and non-statutory double patenting are overcome.  The following is the reason for indication of allowable subject matter:
Consider Claim 19, the closest prior art reference David S. Breed (US 2007/0280505) discloses a method for processing multi-dimensional data, comprising the steps of: a) acquiring one or more sets of multi-dimensional data by a main deep belief propagation network” (Paragraph [0491], where a method of processing image information in a vehicular environment to classify occupants for safe deployment of airbags using a two-layered neural network is disclosed.  The first one characterizes or classifies the seat occupancy into (1) empty seat, (2) rear facing child seat, (3) forward facing child seat, and (4) forward facing human (not in a child seat), which can be interpreted as main propagation network); and it employs a monitor belief propagation network for determining one or more features of acquisition ( Paragraphs [0491]-[0493], where the second network is disclosed to be used for occupant position determination, which can be interpreted as a monitor belief propagation network, because a change in occupant position may introduce a false classification of occupant.  Based on the two-layered analysis, the airbag deployment system adjusts the control of the deployment of the occupant restraint device).  However, the cited prior art does not provide the motivation to teach the ordered combination of “c) determining a settled minimum error level associated with one or more features of acquisition; d) employing a monitoring belief propagation network to determine whether the settled minimum error level is greater than a predetermined threshold; e) employing the monitoring belief propagation network to classify the type of confusion that is generating the settled minimum error level; and e) autonomously training a new subnet to process the one or more determined features in accordance with the determination that the settled minimum error level associated with the one or more determined features is greater than the predetermined threshold.”   Claims 20-31 are dependent from Claim 19, and therefore, share the same allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIAMAK HARANDI/
Examiner, Art Unit 2662